Title: To James Madison from Isaac Cox Barnet, October 1806
From: Barnet, Isaac Cox
To: Madison, James



Duplicate
Sir
Paris, October  th. 1806.

I have the honor to transmit to you, here enclosed, an authentic copy of a letter written by a Mr. Stackpole of Boston (a person in whose company I have some Cases) exhibiting the disposition to impose upon the Executive by means of bribery and calumny.  The original of this Instrument came to my hands on fryday the third instant, from the post office and under the cover described in the inclosed copy.  I think it my duty under every circumstance of the case to make you this Communication.  It is one which requires no comment from me, my several letters addressed to your Department under the dates of March 26th. April 23d. and July 14th. last, as well as some from my Colleague Mr. Skipwith, and the printed memoirs sent with them, sufficiently explaining the relation in which I stand to Michael O’Mealy who was the subject of them.  Still, Sir, to complete the file in your Office, I now have the honor of adding a Copy of the Judgement rendered in that case.  This Judgement is, in some measure, a proper appendage to William Stackpole’s letter, though I consider it unnecessary to dwell upon it.  I am with great respect, Sir, your most Obedient Servant

I Cox Barnet

